When this cause was before us upon the defendants' appeal from the judgment overruling their demurrer (78 N.C. 186) it was decided that the action was brought by the proper relators and a cause of action sufficiently set out in the complaint. Answers were subsequently filed, replication made thereto, and thereupon at fall term, 1877, the cause was referred to George v. Strong "to state an account," which order was modified at January term, 1879, by substituting S. G. Ryan as referee. At February term following one of the defendants, A. W. Shaffer, a surety to the bond, withdrew his answer, and submitted to *Page 116 
judgment for the penalty thereof, to be discharged on payment of the sum demanded by the relators and the interest meanwhile accrued. At the succeeding term of the court the referee made his report, with the oral testimony heard in which he finds that certain appointees of the relators under their direction to examine the books and papers of the defendant, Magnin, ascertained and reported his default at $1,111.36, and that the referee, upon an examination of his vouchers, finds the same to be correct, and that the interest thereafter accruing to July 9, 1879, ($338.92) is to be added to that sum. Among the depositions accompanying the report is that of Magnin himself, who states that he exhibited before those appointees all the vouchers which he has and knows of no others, and of W. W. White, the clerk of the board of commissioners, to the effect that he produced before the referee the vouchers deposited by Magnin in his office. It does not appear that any one of them was rejected or any objection made to its allowance.
The court submitted to the jury the inquiry whether any demand was made on the defendant, Magnin, before the action commenced, to which there was an affirmative response, and declined to submit any other issues.
Numerous exceptions were taken to the referee's report by the defendants, some of which were disallowed, the report set aside and the matter re-referred with directions. From so much of these rulings as are adverse to the parties, plaintiffs and defendants, they respectively appeal.
It is only necessary to notice the allowed exceptions since the result in the order of the recommittal would be in no manner affected by a different determination of the others. These assign in their support:
1. The omission of the referee to report in writing all the testimony heard and considered by him.
3. The neglect to file copies of part of the records of the county commissioners, consisting of orders, accounts, vouchers *Page 117 
and other writings, which were offered in evidence by the contesting parties.
4. The failure of the referee to exercise his own judgment in taking and making up his account, and his adoption of that made by the appointees of the relators.
6. The inability of defendants for want of this information to frame explicit exceptions to the report, and to the admission and rejection of evidence.
In passing upon these exceptions his Honor was of opinion that the referee has not "stated an account" in accordance with the terms of the order of reference in not setting out the series of debits and credits of which it should consist, nor exercised his own judgment in making it up, and he further finds as a fact that the referee has not reported all the evidence which was before him and on all which he has acted. Thereupon the order of re-reference was made.
"It is a well settled rule," says the court in State v. Peebles,67 N.C. 97, "that exceptions to such reports must be made as a matter ofright at the court to which the report is made," and the practice is again recognized and sustained in University v. Lassiter, 83 N.C. 38.
To enable a party to exercise the right intelligently it is necessary that the evidence and exhibits should accompany the report and be open to the examination of counsel. If the evidence is preserved the omission may be remedied by an order for its production, and the costs, delay and labor of a new reference avoided. When the evidence is not in a form admitting of its being afterwards transmitted, the recommittal of the report becomes necessary for a fair and proper hearing of the matters in difference. Cainv. Nicholson, 77 N.C. 411. The ruling of the court that the order of reference required a detailed statement of the items of the account, and not the mere result of an adjustment of them seems to be sustained by the decision in McCampbell v. McClung, 75 N.C. 393. *Page 118 
But apart from the question of the sufficiency of the reasons assigned for the action of the court in setting aside the report and recommitting the matter of the reference, the order is in our opinion within the sound discretion of the judge in conducting the trial and is not the subject of appeal.
In Bushee v. Surles, 79 N.C. 51, the report was returned by the referee and exception filed by the defendant. On the plaintiff's motion and without passing on the exceptions the court set aside the report and having vacated the order of reference proceeded to try the cause. In answer to an objection that he had not the power, at that stage of the proceeding to make the order, the court say: "We think he did have the power and that the exercise of his discretion in regard thereto is not reviewable in this court, as it is in a certain class of references under C. C. P."
The proper and orderly method of procedure in actions against those who receive and disburse the funds of others is first to dispose of such defences as go to defeat the action and may require the intervention of a jury, as the findings may be such as dispense with a reference and put an end to the suit. And if such reference is ordered by the court of its own motion or on application of one of the parties, as may be done in the cases specified in section 245, and it appears from the report that the moneys received have been kept and paid out as required by law and that nothing is due, the plaintiff must fail in his action because there has been no default in official duty. The awarding of the jury trial upon one issue without exception shows that the reference, compulsory as we understand, was not intended to conclude the defendants from maintaining any proper defense they may have to the action — notwithstanding the order.
This view of the case disposes of all exceptions of either party to the ruling of the court in the order of re-reference, which neutralizes their force, as a new trial supersedes all errors and irregularities which may have been committed *Page 119 
upon the first trial. They will not come up again unless repeated.
There is no error and the judgment must be affirmed. Let this be certified that the cause may proceed in the court below.
No error.                                     Affirmed.